TtsReal,. J.,
delivered the opinion of tbe court.
Mrs. King sued East for $195 for the board and lodging of his wife and three small children for thirteen months, and had judgment for said sum. The evidence showed that East directed his wife to leave his home, which she did, and found refuge with Mrs. King, her mother. East filed his bill for a divorce, but failed to obtain a decree; the children, however, were awarded to the custody of Mrs. East. There was evidence on the trial that Mrs. King had furnished board and lodging to Mrs. East and her three children for the time specified in the account, and that the charge made was reasonable. “A husband is bound to support his wife, and if he leaves her without the' means of subsistence she becomes ‘an agent of necessity to supply her wants upon his credit.’ This right arises where the husband has driven the wife away, or where she has left him in consequence of ill treatment and reasonable and well grounded apprehension of further violence, or because her husband has rendered his home an unfit place for her to live, as by introducing women of profligate habits, or in consequence of the commission by him of such acts as would entitle her to a divorce from bed and board.” Tiffany’s Personal & Domestic Delations; Hamilton v. Smyth, 11 E. C. L. R., 64; 3 Bing., 127; Bozeley v. Forder, L. R., Q. B., vol. 3, p. 559; 3 Kent, 146, note x1.

The judgment of the circuit court must he affirmed.